Case 18-59880-sms        Doc 39     Filed 03/25/21 Entered 03/25/21 09:51:58              Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                             :          CHAPTER 7
                                                   :
RUDOLF CALOIAN,                                    :          CASE NO. 18-59880-SMS
                                                   :
         Debtor.                                   :
                                                   :

         NOTICE OF PLEADING, DEADLINE TO OBJECT, AND FOR HEARING

         PLEASE TAKE NOTICE that on March 24, 2021, S. Gregory Hays, as Chapter 7 Trustee

(“Trustee”) for the bankruptcy estate (the “Bankruptcy Estate”) of Rudolf Caloian (“Mr.

Caloian”), filed his Motion for Approval of Settlement Agreement under Rule 9019 of the Federal

Rules of Bankruptcy Procedure [Doc. No. 38] (the “Motion”) and related papers with the Court,

seeking an order, among other things, approving a Settlement Agreement1 pursuant to which, inter

alia,2 Trustee, one the one hand, and Mr. Caloian and Maria Caloian (“Mrs. Caloian” and with

Mr. Caloian, the “Caloians”), on the other hand, settle the claim that the Bankruptcy Estate has

regarding that certain real property with a common address of 2081 Wildcat Cliffs Lane,

Lawrenceville, GA 30043 for a payment of $75,000.00 (the “$75,000.00 Settlement Funds”) from

the Caloians in exchange for Trustee’s abandoning the Bankruptcy Estate’s Interest in the Property

to Mr. Caloian. Finally, the Caloians are required to maintain and insure the Property and pay

their Mortgage Payments until the later of: (a) Trustee’s receipt in full of the $75,000.00 Settlement




1
       Capitalized terms used herein but not otherwise defined shall have the meanings ascribed
to them in the Motion.
2
       The following is a summary of the Settlement Agreement and is not intended to be
comprehensive. To the extent that anything in this summary is contrary to the terms of the
Settlement Agreement, the terms of the Settlement Agreement shall controls.


16358766v1
Case 18-59880-sms         Doc 39     Filed 03/25/21 Entered 03/25/21 09:51:58                Desc Main
                                     Document     Page 2 of 3



Funds from the Caloians in good funds; or (b) the Settlement Approval Order becoming final. The

exact terms of the Settlement Agreement are set forth in Exhibit “A” to the Motion.

        Pursuant to General Order No. 24-2018, the Court may consider this matter without further

notice or a hearing if no party in interest files a response or objection within twenty-one (21) days

from the date of service of this notice. If you object to the relief requested in the Motion, you must

timely file your objection with the Bankruptcy Clerk at: Bankruptcy Clerk, U.S. Bankruptcy

Court, Suite 1340, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303, and serve a copy on the

Trustee's attorney, Michael J. Bargar, Arnall Golden Gregory LLP, 171 17th Street, NW, Suite 2100,

Atlanta, Georgia 30363, and any other appropriate persons by the objection deadline. The response

or objection must explain your position and be actually received by the Bankruptcy Clerk within the

required time

        A hearing on the Motion has been scheduled for April 21, 2021 at 10:30 a.m., in

Courtroom 1201, United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia. If an

objection or response is timely filed and served, the hearing will proceed as scheduled. If you do

not file a response or objection within the time permitted, the Court may grant the relief

requested without further notice or hearing provided that an order approving the relief requested is

entered at least one business day prior to the scheduled hearing. If no objection is timely filed, but no

order is entered granting the relief requested at least one business day prior to the hearing, the hearing

will be held at the time and place as scheduled.

        Given the current public health crisis, hearings may be telephonic only. Please check the

“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top of

the GANB Website prior to the hearing for instructions on whether to appear in person or by phone.”




16358766v1
Case 18-59880-sms       Doc 39    Filed 03/25/21 Entered 03/25/21 09:51:58       Desc Main
                                  Document     Page 3 of 3



        Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,

you may wish to consult one.

        Dated: March 25, 2021.
                                          ARNALL GOLDEN GREGORY LLP
                                          Attorneys for Trustee

                                          By:    /s/ Michael J. Bargar
171 17th Street, NW, Suite 2100                  Michael J. Bargar
Atlanta, GA 30363                                Georgia Bar No. 645709
404.873-7031                                     michael.bargar@agg.com




16358766v1
